61 F.3d 899
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond T. HARRIS, Jr., Plaintiff-Appellant,v.Frank WHITLOW, individually and as Police Officer for theCity of Kenbridge, Virginia, Defendant-Appellee.
No. 94-2054.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided July 28, 1995.

Raymond T. Harris, Jr., Appellant Pro Se.  Archer Lafayette Yeatts, III, Steven Scott Biss, MALONEY, YEATTS & BARR, P.C., Richmond, VA, for Appellee.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's order, and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 We note that in his role as a witness before the grand jury, the Appellee was entitled to absolute immunity.  Burke v. Miller, 580 F.2d 108 (4th Cir.1978), cert. denied, 440 U.S. 930 (1979).  We also note that as to his claim of illegal arrest, Appellant has not sued the arresting officer